STATE OF MICHIGAN

                             COURT OF APPEALS



DEBRA FIELDS,                                                      FOR PUBLICATION
                                                                   June 25, 2015
                Plaintiff-Appellant,

v                                                                  No. 318235
                                                                   Wayne Circuit Court
SUBURBAN MOBILITY AUTHORITY FOR                                    LC No. 12-014330-NI
REGIONAL TRANSPORT, d/b/a SMART and
DAVID EARL GIBSON,

                Defendants-Appellees.


Before: DONOFRIO, P.J., and FORT HOOD and SHAPIRO, JJ.

SHAPIRO, J. (concurring).

        I concur in affirming the trial court’s ruling.

        There are two questions at issue in this case. First, whether plaintiff complied with the
presuit notice requirements set forth in MCL 124.419. Second, if plaintiff did not comply,
whether the sanction of dismissal is mandated by the text of the statute.

    I. WHAT CONSTITUTES “WRITTEN NOTICE OF ANY CLAIM BASED UPON INJURY
                      TO PERSONS” UNDER MCL 124.419?

        I agree with the majority that plaintiff has not complied with MCL 124.419 as interpreted
by the Supreme Court in Atkins v Suburban Mobility Auth for Regional Transp, 492 Mich. 707;
822 NW2d 522 (2012). In that case, the Supreme Court held that a regional transportation
authority such as SMART cannot deliver or serve documents to itself. Id. at 721. Thus, a
document prepared by SMART itself cannot satisfy the statute’s requirement that it be served,
i.e., formally delivered, to SMART. Id.1 Given that plaintiff concedes that the relevant
document was prepared by SMART, she cannot satisfy Atkins.



1
  As noted below, Atkins also held that a claim for no-fault benefits does not provide notice of a
claim for liability or tort-based damages. Atkins, 492 Mich. at 716. The Court noted that a
claimant seeking no-fault benefits was not required to meet the 60-day notice requirement of
MCL 124.419 because that statute did not apply to no-fault benefits. Id. at 718-720.



                                                  -1-
        While I join with the majority in this conclusion, I believe that it is incumbent upon us to
more clearly delineate the precise demands of MCL 124.419. Though the statute has been the
subject of several cases over recent years in which writings were held insufficient, the judiciary
has failed to provide the bench and bar with sufficient guidance as to how to preserve and litigate
these cases in the future.

       The statute provides in pertinent part:

               All claims that may arise in connection with the transportation authority
       shall be presented as ordinary claims against a common carrier of passengers for
       hire: Provided, That written notice of any claim based upon injury to persons or
       property shall be served upon the authority no later than 60 days from the
       occurrence through which such injury is sustained . . . . [MCL 124.419.]

        First, as the majority notes, in light of plaintiff’s concession, we do not reach the question
whether, for purposes of MCL 124.419, SMART’s insurer is deemed to be SMART itself. No
published cases have yet addressed that question and it is a significant one. If SMART’s insurer
is deemed to be SMART for purposes of the statute, then delivery of written notice to SMART’s
insurer would satisfy the statute as it would constitute delivery to SMART. If SMART’s insurer
is deemed to be separate from SMART for purposes of the statute, then sending written notice to
the insurer would not satisfy the statute, but delivery of a written notice from the insurer to
SMART advising it of a claim by a plaintiff would satisfy the statute as SMART would not be
delivering the document to itself. In such circumstances, SMART would be receiving notice
from the insurer, who, if not legally SMART itself, can deliver a document to SMART. The
legal status of SMART’s insurer for purposes of this single statute cannot vary from case to case.
Either delivery of the notice to SMART’s insurer satisfies the statute or delivery by SMART’s
insurer to SMART satisfies the statute.

        Second, the plain text of the statute does not require that the party responsible for the
written notice be the plaintiff. The operative phrase requiring provision of the notice is written
in the passive voice, i.e., it does not require that any particular person provide the written notice,
only that it be provided within 60 days and that the recipient be the defendant-authority.2 In
other contexts, the Legislature has proven itself capable of specifying who must act to provide
the notice. MCL 691.1404(1) provides that in cases of defective highways “the injured
person . . . shall serve a notice on the governmental agency.” (Emphasis added). The same
language is used in MCL 691.1406 as to claims for injury in a public building. Given its use of
the active construction in many other statutes requiring notice, we must conclude that the

Accordingly, a claim for no-fault benefits, even if made within 60 days of the incident, could not
satisfy MCL 124.419. Id.
2
  Indeed, while sentences written in the passive voice can contain a prepositional phrase
identifying who will perform the action, the Legislature pointedly did not do so here. For
example, the statement “the ball will be caught by the center fielder” is written in the passive
voice, but has an explanatory prepositional phrase identifying who will perform the action. The
statement “the ball will be caught” does not contain the explanatory prepositional phrase and
means only that the ball will be caught by someone who is not identified.



                                                 -2-
Legislature’s decision not to do so in MCL 124.419 was intentional. Houghton Lake Area
Tourism & Convention Bureau v Wood, 255 Mich. App. 127, 135; 662 NW2d 758 (2003) (“this
Court should assume that an omission [by the Legislature] was intentional”).

        Third, the statute contains no content requirements for the written notice beyond the
existence of a claim by a plaintiff. The fact that the words of MCL 124.419 contain no specific
requirements as to content must mean that the Legislature intended that none apply beyond
communicating that a “claim based on injury to persons or property” exists. “It is well
established that statutory notice requirements must be interpreted and enforced as plainly
written.” Atkins, 492 Mich. at 714-715. “[T]he common carrier must simply be told of a claim
within 60 days and through service of a [written] notice.” Id. at 721. In this case, but for the
failure of delivery (since SMART cannot deliver notice to itself), the document would be
sufficient as it identifies plaintiff by name on two occasions as “CLAIMANT.”3 It further lists
extensive information regarding, among other things, the nature, timing, and conditions of the
crash, the extent of vehicular damages, and the transport of injured persons to the hospital. A
“claim” has been defined by our Supreme Court as “[t]he aggregate of operative facts giving rise
to a right enforceable by a court[.]” CAM Constr v Lake Edgewood Condo Ass’n, 465 Mich. 549,
554; 640 NW2d 256 (2002), quoting Black’s Law Dictionary (7th ed). Thus, the document at
issue identifies a “claim based on injury to persons or property.”

       The Legislature has adopted pretrial notice requirements in several settings and has
repeatedly demonstrated its ability to impose particularized elements or specify the form that a
notice must take. For example, in the medical malpractice setting, MCL 600.2912b(4) contains
six sub-parts, each explaining in detail what a notice must contain.4 Similarly, MCL 691.1406



3
  The majority opinion seems to conclude that the written identification of plaintiff as the
“claimant” is insufficient. It is difficult to understand why referencing plaintiff as “claimant”
would not inform SMART that she is making a claim. What else could it mean? Why would a
textualist reading of the word “claimant” define it as disconnected from the concept of a
“claim?”
4
    MCL 600.2912b(4) provides:
                 The notice given to a health professional or health facility under this
         section shall contain a statement of at least all of the following:

                (a) The factual basis for the claim.

                (b) The applicable standard of practice or care alleged by the claimant.

                 (c) The manner in which it is claimed that the applicable standard of
         practice or care was breached by the health professional or health facility.

                (d) The alleged action that should have been taken to achieve compliance
         with the alleged standard of practice or care.




                                                 -3-
requires notice of a claim arising out of a defect in a public building and includes the provision
that “[t]he notice shall specify the exact location and nature of the defect, the injury sustained
and the names of the witnesses known at the time by the claimant.”

        The statute we consider here, by contrast, requires only that a defendant-authority receive
“written notice of [a] claim.” Given that the Legislature has demonstrated its ability to place
specific requirements on the content of presuit notices, we must conclude that the absence of
requirements in MCL 124.419 was intentional. Houghton Lake, 255 Mich. App. at 135. Atkins
held that a claim specifically designated as one for no-fault PIP benefits did not constitute notice
of a claim other than for those statutory benefits.5 Atkins, 492 Mich. at 716. It did not require
that a notice of claim that is not specified as a no-fault claim must otherwise state that it is for an
“ordinary claim” or a “tort claim.”

        Fourth, I agree with the majority’s rejection of defendant’s argument that the requirement
of formal delivery or service can only be satisfied by undertaking “service” as defined in the
court rules, specifically MCR 2.108 et seq. As the majority correctly notes, Nucolovic v Hill,
287 Mich. App. 58, 67-68; 783 NW2d 124 (2010), did not require compliance with the court rules
pertaining to service, but only noted that such action is one possible means of formal delivery,
not that it is required under MCL 124.419.6



               (e) The manner in which in which it is alleged the breach of the standard
       of practice or care was the proximate cause of the injury claimed in the notice.

               (f) The names of all health professionals and health facilities the claimant
       is notifying under this section in relation to the claim.
5
 The Atkins Court was careful to state that the question before it was “whether an application for
no-fault benefits can suffice as the notice of a separate tort claim that MCL 124.419 requires.”
Atkins, 492 Mich. at 716.
6
 By its own terms, MCR 2.105 applies only to “service of process.” “Process” is “a summons or
writ, esp. to appear or respond in court.” Black’s Law Dictionary (10th ed). Black’s goes on to
offer the following discussion:

               “Process is so denominated because it proceeds or issues forth in order to
       bring the defendant into court, to answer the charge preferred against him, and
       signifies the writs or judicial means by which is brought to answer.”

                                                  ***

               “‘Process’” and ‘writ’ are synonymous, in the sense that every writ is a
       process, and in a narrow sense of the term ‘process’ is limited to judicial writs in
       an action, or at least to writs or writings issued from or out of a court, under the
       seal thereof and returnable thererto . . . .” [Id. (emphasis added and citations
       omitted).]




                                                 -4-
     II. IS DISMISSAL REQUIRED FOR FAILURE TO COMPLY WITH MCL 124.419?

       Having determined that plaintiff failed to comply with the statutory requirement of
written notice under MCL 124.419, the remaining question is whether the statute mandates
dismissal of the case or whether lesser sanctions may be imposed based upon judicial discretion.

        I am constrained by Supreme Court precedent to reject plaintiff’s argument that dismissal
is not required where the notice was not provided as set forth in the statute. In Atkins, the
Supreme Court stated, “The Legislature has determined that it will waive governmental
immunity in cases of personal injury or property damage that occur in connection with a
common carrier of passengers for hire only when written notice of the claim is served on the
transportation authority within 60 days.” Atkins, 492 Mich. at 722.7

        As an intermediate court of appeals, we are required to follow this ruling. See State
Treasurer v Sprague, 284 Mich. App. 235, 242; 772 NW2d 452 (2009). However, I respectfully
suggest that the Supreme Court revisit this question. First, MCL 124.419 makes no mention of
governmental immunity nor its waiver. Second, there are significant differences in the text used
in MCL 124.419 and the statutes the Supreme Court found comparable, namely MCL 691.1404
and MCL 600.6431. MCL 600.6431 contains explicit language not present in the statute we now
consider; it states: “No claim may be maintained against the state unless the claimant . . . .” Its
command is clear; if the notice requirements are not met, the claim “may [not] be maintained[.]”
Similarly, MCL 691.1404 states that provision of notice is “a condition to any recovery for
injuries[.]” Where the condition is not met, no recovery may lie.

        The text of MCL 124.419 does not contain the word “dismissal” or the phrases “no claim
shall be maintained” or “as a condition of recovery.” Instead, the statute reads:

               All claims that may arise in connection with the transportation authority
       shall be presented as ordinary claims against a common carrier of passengers for
       hire: Provided, That written notice of any claim based upon injury to persons or
       property shall be served upon the authority no later than 60 days from the
       occurrence through which such injury is sustained . . . .

There is no basis to apply court rules to matters that are not yet in court. Had the Legislature
wished to make the requirements of the court rule applicable, it could have readily done so by
direct reference. Moreover, MCR 1.103 provides in part that, “The Michigan Court Rules
govern practice and procedure in all courts established by the constitution and laws of the State
of Michigan.” The provision of a notice of claim, such as that required by MCR 124.419, is by
definition not a matter of procedure “in court.” The notice may later be followed by a suit in
court, but it does not and cannot initiate a cause of action. It is not a complaint. It does not
require an answer. It does not entitle the claimant to any discovery, to trial, or to any sort of
adjudication. The legal service requirements of the court rules are inapplicable to the instant
question.
7
  Atkins did not address whether these requirements comport with due process either facially or
as applied under particular circumstances, e.g., where a claimant is incompetent.



                                                -5-
        The statute’s words are what they are. Claims arising in connection with a regional
transportation authority are to be addressed in the same manner as such a suit against any other
common carrier, “Provided, That written notice” is given. Relying on only the text, the mandate
of the statute is that if written notice is not provided, the claim shall not be litigated “as ordinary
claims against a common carrier[.]” However, there are many ways other than dismissal that a
case can be treated differently than that of an ordinary claim against a common carrier.
Limitations on recovery, greater proof requirements, and qualified discovery are only three ways
in which failure to comply with this provision may be sanctioned in a manner fully in accordance
with the plain language of the statute.

        One may fairly argue that dismissal must be the remedy the Legislature intended as the
sanction for a failure of notice. Such a reading is certainly not inconsistent with the text of the
statute. However, textualism is a demanding and restricting approach to judging. It is always
tempting for a court to conclude that, even though the Legislature did not explicitly say
something, “it must be what they meant.” However, textualism does not allow that conclusion to
be drawn. The only meaning of the statute is that clearly and literally imposed by the words it
employs. Once the door is opened to going beyond the very words of the text, there is no end to
it. One judge’s reasonable determination of the meaning of statutory language is another judge’s
impermissible application of policy preferences beyond the text itself.8 While the Supreme
Court’s interpretation of MCL 124.419 requires dismissal (and is a reasonable one), it is not
based in what the words actually say and is not the only reasonable interpretation. Indeed, the
words “reasonable interpretation” seem so subjective as to have little, if any, place in textualist
analysis.9



8
   In contrast to our Supreme Court, many scholars and judges reject strict textualism as
inconsistent with the very function of the judiciary. Judge Richard Posner of the Seventh Circuit
Court of Appeals has written: “A legislature is thwarted when a judge refuses to apply its
handiwork to an unforeseen situation that is encompassed by the statute’s aim but is not a good
fit with its text. Ignoring the limitations of foresight, and also the fact that a statute is a
collective product that often leaves many questions of interpretation to be answered by the courts
because the legislators cannot agree on the answers, the textual originalist demands that the
legislature think through myriad hypothetical scenarios and provide for all of them explicitly
rather than rely on courts to be sensible.” Posner, The Incoherence of Antonin Scalia, The New
Republic (September 13, 2012).
9
  Imposing “reasonable interpretations” on statutory language can lead even the most dedicated
textualists astray. See, e.g., Scarsella v Pollak, 461 Mich. 547; 607 NW2d 711 (2000)
(concluding that medical malpractice complaint filed without an affidavit of merit does not toll
the statute of limitations, contrary to MCL 600.5856, which states that “[t]he statutes of
limitations and repose are tolled . . . [a]t the time the complaint is filed”); Mich Citizens for
Water Conservation v Nestle Waters North America Inc, 479 Mich. 280; 737 NW2d 447 (2007)
(holding that the provision in MCL 324.1701 establishing the right of “any person [to bring suit]
for the protection of the air, water, and other natural resources and the public trust in these
resources” does not give standing to “any person”); Smith v Globe Life Ins Co, 460 Mich. 446;



                                                 -6-
                                                           /s/ Douglas B. Shapiro




597 NW2d 28 (1999) (concluding that the Michigan Consumer Protection Act does not apply to
fraudulent transactions so long as a non-fraudulent version of that transaction is permitted by
law); Kreiner v Fischer, 471 Mich. 109, 131; 683 NW2d 611 (2004) (the Court “deduce[d]”
several requirements to meet the threshold for third-party automobile claim not present in the
statutory text), overruled by McCormick v Carrier, 487 Mich. 180; 795 NW2d 517 (2010);
Fairley v Dep’t of Corrections, ___ Mich ___; ___ NW2d ___ (Docket Nos. 149722 & 149940;
June 5, 2015) (requiring that a complaint shown to have been “signed and verified before an
officer authorized to administer oaths” per MCL 600.6431 must be dismissed unless the signed
verification statement contains proof on its face of the name and credentials of said officer
because “common sense counsels in favor of this outcome” despite the fact that the text of the
statute provides no such requirement); Robinson v Detroit, 462 Mich. 438, 445-446; 613 NW2d
307 (2000) (limiting suits against governmental agents because “the proximate cause” as used in
the employee provision of the governmental immunity act, MCL 691.1407(2), “means the one
most immediate, efficient, and direct cause of the [] injuries.”), contra Shinholster v Annapolis
Hosp, 471 Mich. 540; 685 NW2d 275 (2004) (citations omitted) (plaintiff’s damages may be
reduced by comparative negligence long preceding the subject claims of malpractice because
“[t]he proximate cause of an injury is not necessarily the immediate cause; not necessarily the
cause nearest in time and space.”).



                                               -7-